OPINIÓN DEL
JUEZ ASOCIADO SEÑOR TEXIDOR, CONCURRENTE
CON LA OPINIÓN DISIDENTE DEL JUEZ ASOCIADO SEÑOR ALDREY
Estoy en todo conforme con la opinión del Juez Asociado Sr. Aldrey; pero deseo además expresar lo siguiente:
En cuanto a la interpretación de las palabras “será con-siderada como un solo partido con las mismas prerrogativas” y “en lo sucesivo será considerado como partido principal u orgamzado de acuerdo con el wúmero de votos que ob-tenga”, be de empezar por separar lo que hace relación a esta última frase, por lo siguiente:
La Ley de Inscripciones y Elecciones distingue entre par-tidos principales, y partidos organizados, (sección 14 de dicha Ley de junio 25, 1919) según el número de votos obteni-dos. T a este mismo extremo se refieren las palabras que se han citado, y que aparecen al final del “Disponiéndose”; el punto carece de importancia para la resolución de este caso.
En cuanto a la primera frase citada, ante toda otra con-sideración estimo que para obtener su exacta significación, *277Remos de estudiarla e investigarla en el idioma español, en qne fné redactada, y en qne fné tramitada la ley.
Pero los casos de dnda, o mejor dicho, de discrepancia entre los textos inglés y castellano (o español) de nna ley, la No. 8, 12 de noviembre de 1917, preceptúa qne si el estatuto fuese de origen español, se atenderá al texto castellano con preferencia al inglés. Aunque no es imprescindible ampa-rarse en esta ley de hermenéutica, la he citado por si hubiere alguna duda en la materia.
“Considerar”, por si, aisladamente, es tomar en cuenta, prever, dar atención; y puede significar también tratar a una persona con deferencia o atención, según el Diccionario de la lengua castellana por la Real Academia Española.
“Considerar como”, forma en que se usa en la ley de que se trata, adicionándole el adverbio, es algo de más am-plio sentido. El adverbio “como” puede, según el mismo diccionario, tener el siguiente sentido:
“En sentido comparativo denota idea de equivalencia, seme-janza o igualdad, y significa generalmente el modo o la manera que, o el modo o manera de. JSs rubio como él oro; se quedó como muerto; encontró con dos como clérigos o como estudiantes.” Dic-cionario antes citado, Edición décimoeuarta.
No puede sostenerse que la ley quiso decir que la alianza o coalición de que se trata sería materia de pensamiento o estudio; máxime cuando condiciona el verbo “considerar” con el adverbio “como”, no ya revelador, sino declarativo de la intención dé la frase. Cuando decimos: “le considero como muerto”, “es rubio como el oro”, no expresamos que el sujeto ha muerto, o que su cabello es oro; establecemos un término de analogía o de comparación, no una afirmación final como se establecería diciendo “ha muerto” o “esto es oro”.
Estamos en el terreno del artículo 13 del Código Civil, que fija una regla de aplicación de la ley, ya que no de rigurosa interpretación.
“Artículo 13. — Cuandp la ley es clara y libre de toda ambigüe-*278dad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.”
Este precepto legal es constante como materia de juris-prudencia en Estados Unidos, y en Puerto Pico. La doc-trina jurídica es que en la interpretación de un estatuto las palabras de uso común deben ser tomadas en su significa-ción natural, llano y corriente; que cuando no hay ambi-güedad en el lenguaje no se justifica una desviación de su significado natural, y es el deber del tribunal darle su fuerza y efecto. Véase 36 Cyc. Págs. 1114 y 1115 y notas:
“Para llegar al espíritu o significado de un estatuto, contrato o constitución, debe acudirse primeramente en todos los casos al sig-nificado natural de las palabras en el orden gramatical en que los redactores del documento las ban colocado. Si las palabras llevan a un significado definido que no envuelve un absurdo ni una Con-tradicción con otras partes del documento, entonces ese significado, aparente de la faz del documento, debe ser aceptado y ni las cortes ni la legislatura tienen el derecho de agregarle 'o quitarle algo. Newell v. People, 7 N. Y. 9, 97; Hills v. Chicago, 60 Illinois, 86; Denn v. Reid, 10 Pet. 524; Leonard v. Wiseman, 31 Maryland, 201, 204; People v. Potter, 47 N. Y. 375; Cooley, Const. Lim. 57; Story on Const, parr. 400; Beardstown v. Virginia, 76 Illinois, 34. De igual m'odo cuando una ley está redactada en términos claros e ine-quívocos, ya sean dichos términos generales o limitados, debe en-tenderse que la legislatura quiso significar lo que claramente ex-presó, y, por consiguiente, no hay lugar a interpretaciones. United States v. Fisher, 2 Cranch, 358, 399; Doggett v. Florida Railroad, 99 U. S. 72.
“Las palabras son los signos comunes de que se vale el género humano para declarar su intención a los demás; y cuando las pa-labras de un hombre expresan su significado clara, distinta y per-fectamente, no hay ocasión de acudir a ningunos otros medios de interpretación. ’ ’
Esta doctrina se fia seguido en esta jurisdicción, señala-damente en el caso Julbe v. Guzmán, 16 D.P.R. 530.
No son dudosas las palabras de la ley. Veamos:
“ . . . que los partidos que en las elecciones . . . podrán inserí-*279bir un nombre general para dicba alianza o coalición . . . una insignia que contenga las insignias de cada uno• de los pa#°tidos aliados o eoaligados ■ ■ . que la alianza o coalición ’ que concurra a las ur-nas bajo un mismo nombre o divisa, será considerada como un solo partido con las mismas prerrogativas, derechos y deberes que de «acuerdo con la ley tienen los partidos que la integren.”
Las itálicas que aparecen en estas citas son nuestras.
Nótese que la ley conserva siempre el plural “los par-tidos” y que prevé el caso de que ellos, los dos, concurran a una elección aliados; que les da el derecho de usar una insignia, la de la alianza, conteniendo las dos de los partidos aliados, a los que de ese modo reconoce en su subsistencia, después de la alianza o coalición; y que les da después, aliados, la consideración de un solo partido, para el que no crea nada nuevo en derechos, prerrogativas y deberes, sino que mantienen, no las que tenían, sino las que tienen dentro de la ley.
Si la ley hubiera intentado fundir en uno esos dos par-tidos, ni conservaría el plural “los partidos”, ni dejaría subsistir las insignias de cada partido, coexistiendo con la de la coalición. Si hubiera querido declarar la extinción de los partidos, pudo decirlo, y de una manera inequívoca. Lo que hizo, reconociendo la vida propia de cada partido, fué dar a su conjunción la consideración de un partido polí-tico. Las palabras “será considerada como” referidas a la alianza o coalición, no significan que los partidos que la constituyen hayan cesado de existir, sino que las resultantes de la inteligencia, coalición o alianza, será tanto como si fuera un partido. El adverbio “como” es quizá la clave de toda esta cuestión; desde luego en relación con la palabra que le precede.
No hay que buscar interpretación allí donde las palabras y los conceptos son claros, y su significado preciso y ter-minante. Ese es el sentido de la jurisprudencia que acabo de citar.
*280No deseo evitar entrar en el terreno de la forma de en-tender el término en el idioma inglés.
En Wason v. Rowe, 16 Vt. 525, 528, se estableció que las palabras “considerado como” no envolvían nn compromiso o nna garantía de que el animal vendido estuviera sano, fi-jando así la diferencia entre la consideración de un hecho, y la realidad del hecho mismo.
La aplicación literal del precepto de ley en este caso, es completamente opuesta a la teoría de la fusión de los par-tidos en uno.
Si creyéramos que las palabras y frases de la ley son dudosas, tendríamos que acudir, para interpretarlas, al sis-tema del artículo 16 de nuestro Código Civil.
“Artículo 16. — Cuando las palabras de una ley son dudosas, su sentido debe ser buscado por el examen y comparación de las frases dudosas con otras palabras y sentencias que les estén relacionadas, en el orden de una buena investigación, para llegar a su verdadero significado. ’ ’
Hemos presentado antes frases y palabras del “Dispo-niéndose” del artículo 42, que relacionadamente hacen impo-sible interpretar el precepto en el sentido de la creación de un partido como resultante de la coalición o alianza de los otros dos. El citar a éstos siempre como los partidos, el conservar las insignias propias de cada uno dentro de la temporal y general de la coalición o alianza, y el uso de la expresión “considerada como”, relevan de toda duda.
Pero yendo más hacia el principio del precepto legal, encontramos' que se habla de los partidos que en elección anterior fueron a las urnas aliados, esto es de entidades dis-tintas que en la última época electoral unieron sus esfuerzos y sus fuerzas; y se les autoriza para que en las próximas elecciones puedan inscribir un nombre general, con una insignia que contenga las de los aliados, etc.
Si la ley hubiera querido hacer desaparecer las alianzas o coaliciones, y que los antes aliados no conservaran su pro-pia personalidad, tuvo un gran número de formas de expre-*281sión de tal propósito. T lejos de ello, autorizó a los parti-dos en la forma qne en el artículo 42 aparece.
El artículo 18 del Código Civil, presenta otro sistema de interpretación. Veamos:
“Artículo 18. — El medi'o más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla.”
Ante todo, conviene consignar que el sistema es de apli-cación cuando las expresiones de la ley son dudosas; lo que revela el respeto a la interpretación literal, cuando la ley es clara.
Acerca de la razón y espíritu de la ley, se lia dicho bas-tante en la opinión del Juez asociado Señor Aldrey, en la que concurro.
Se nos han citado autoridades para sostener la doctrina jurídica que establece que si el estatuto es susceptible de dos interpretaciones, una de ellas compatible con los dere-chos y limitaciones de la Constitución, e incompatible la otra, es deber de la corte seguir la primera.
En realidad, el principio no es más que una modalidad del que sostiene que en los casos de duda, la interpretación debe ser la que haga eficaz el estatuto como realidad jurídica. En el caso Ex Parte Dones, 10 D.P.R. 179, este Tribunal dijo:
“En harmonía con tocias las reglas ele interpretación, los tribunales están en el deber de interpretar las leyes de tal manera que den efecto a todas sus partes.”
Pero ciñéndonos al punto en cuestión, es indudable que en los casos en que es necesario interpretar, hay que seguir una norma que nos lleve a la constitucionalidad de la ley, donde ella es posible. Y es innegable que la ley no puede, administrativamente, disolver un partido político, y menos aún, convertir en un solo y único cuerpo político la alianza o coalición de otros varios, que no quieren ser uno en esen-cia, sino laborar unidos temporalmente y para determinados *282fines, preservando íntegras sns propias individualidades y personalidades.
Se fia dicfio que si una ley cambia el efecto legal de nn contrato, lo menoscaba en el sentido de la garantía consti-tucional.
En el caso de dos o más partidos políticos que se alian o coaligan, no que se funden en uno, fiay, desde luego,- las personas colectivas, o legales, que son los partidos, que ma-nifiestan su voluntad o consentimiento para un objeto lícito (alianza o coalición) y con una causa también lícita (el inte-rés de los contratantes enfiacer triunfar sus credos políticos). Contrato fiay, ya que concurren los requisitos indispensables para ello. Y mientras esos contratantes no se salgan de la ley y no se pongan al margen de ella, su voluntad es la-que impera en la vida y en el desarrollo de ese contrato. No puede una ley posterior a aquel contrato, variar, modi-ficar, en forma alguna sus efectos legales, y menos su na-turaleza e íntima esencia, sin que esa ley viole el precepto constitucional consignado como la más alta garantía de la-libertad individual en materia de contratación.
a De los fiecfios que aquí se probaron, resalta la afirmación de que aquellos dos partidos al aliarse, no quisieron perder sus individualidades, antes al contrario, demostraron, por los pactos de su contrato,' y por los fiecfios posteriores, su voluntad de conservar tales personalidades e individualida-des, a pesar del convenio, limitado siempre por esa volun-tad de subsistir. La interpretación que se diera en otra forma, sería para afirmar que la ley electoral tenía el poder de destruir aquella voluntad y aquellas aspiraciones tan bien marcadas y sostenidas en el contrato mismo. Y sería tam-bién para declarar que los que realizan el pacto por su vo-luntad y en sus asambleas como expresión de tal voluntad, destruían ese pacto por una ley votada por ellos mismos, lo que sería una conducta verdaderamente absurda.
Roto el pacto, disuelta la alianza o coalición, los signos o enseñas que tan cuidadosamente se conservaron al consti-*283tuirse aquélla, y que siguen conservándose en las leyes elec-torales, pertenecen a los distintos partidos, a los que, si ob-servamos la ley, y si nos atenemos a la prueba, nunca de-jaron de pertenecer. Estudiamos estos hechos como ellos aparecen del récord.
No puedo concurrir con la idea de que la naturaleza especial, fines y propósitos de la alianza o coalición de que se trata, fijen el período de duración de ésta en cuatro años o cualquier otro plazo. Del pacto no aparece nada que limite su duración; ni la voluntad de las partes, que no se ha ex-teriorizado en ese sentido, ni la finalidad del convenio, en forma que limite la existencia de la alianza, como si, por ejemplo, se hubiera realizado ésta para las elecciones de un año determinado.
La expresión del nombre “Alianza Puertorriqueña” en un número de certificados de convención suscritos por per-sonalidades eminentes en la Unión dé Puerto Rico, o en la Alianza, no puede llevarme a creer que la fusión o consoli-dación de los dos partidos era un hecho. Como aparece en estos autos, al celebrarse el pacto las asambleas de los par-tidos contratantes guardaron cuidadosamente la existencia individual y separada de cada partido; y no aparece que esas asambleas en alguna otra posterior, hayan delegado su soberanía en los señores Barceló o Córdova Dávila, para realizar, con su expresión en las certificaciones, o en cual-quiera otra forma, una consolidación, unificación o fusión a la que de una manera clara no quisieron ir al pactar. Aparte de que, dado que en agosto de 1928, una asamblea de la Alianza Puertorriqueña acordó ir a las elecciones bajo un solo ticket y una insignia, pero como “Alianza Puertorri-queña de los Partidos Unión de Puerto Rico y Republicano Puertorriqueño”, y asimismo usar el nombre abreviado “Alianza Puertorriqueña”, lo que en verdad explica sen-cilla y fácilmente el uso de ese nombre en certificaciones ex-pedidas por personalidades como las que se citan; pero se advierte cómo, después de hallarse en vigor el artículo 42 *284enmendado de la ley electoral, esta conjunción o alianza sigue conservando, y conservando para las elecciones, y como com-ponente de la alianza los nombres Unión de Puerto Pico y Republicano Puertorriqueño, que aparecen en el acuerdo de la asamblea de 1928, y que van a la papeleta electoral for-mando parte del título de la Alianza. Y el electorado, al votar esa papeleta, ve en ella esos dos nombres, y no el de un partido nuevo; y lógicamente ña de deducirse que los electores unionistas cuando votan ven en la papeleta el nom-bre de la Unión de Puerto Rico y los republicanos puerto-rriqueños en la misma forma. No puedo creer que el elec-torado, al votar los candidatos para determinados cargos ba ido más allá de la designación.